Citation Nr: 1117583	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In December 2008, the Board remanded this case for further evidentiary development.  Thereafter, in March 2010, the Board determined that new and material evidence had been received in order to reopen the claim of entitlement to service connection for a left knee disability, and remanded the issue on the merits for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current left knee disability has been linked by competent evidence to his military service.


CONCLUSION OF LAW

The Veteran's current left knee disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for a left knee disability, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In varying accounts throughout the record, the Veteran contends that he injured his left knee in service and that his left knee condition has progressively worsened since that time.  Specifically, he has alleged that he first injured his left knee while dodging opponents during a bayonet drill in basic training in Missouri in 1951, stating that his knee swelled up and became very painful.  He has also alleged that he injured his left knee while playing baseball in Japan in July 1952 and again in March 1953, stating that his knee came out of the joint and swelled on both occasions.  He has further alleged that in April 1953, his left knee buckled when going up the steps and swelled.

The Board notes that, with the exception of his March 1951 pre-induction examination report and his June 1953 separation examination report, the record reflects that the Veteran's service treatment records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

At his March 1951 pre-induction examination, all of the Veteran's bodily systems were evaluated as normal.  At his June 1953 separation examination, it was noted that he had a history of trick left knee and that his present complaint was of a "trick left knee - frequent swelling."  Examination revealed a slight swollen left knee, and genu valgus was noted to be present.

The Veteran has contended that, following his discharge from service in June 1953, he was treated by two private doctors for his left knee.  However, he has stated that he cannot obtain these treatment records because one doctor is deceased and the other doctor cannot be located.

The Veteran underwent a VA medical examination in September 1953.  On that occasion, he complained of his left knee locking with swelling upon prolonged standing or awkward movement.  He reported that he injured his left knee while playing baseball in Japan in July 1952.  Accompanying X-rays of his left knee in September 1953 were normal.  The examiner rendered a diagnosis of "no general medical disease."  The examiner also noted a history of a torn medial meniscus, but the basis for that conclusion was not provided.

In a September 1954 statement, a private physician noted that he had treated the Veteran in September 1954 for a trick knee with inflammation of bursa.  In February 1955, a VA physician reviewed X-rays of the Veteran's knee from March 1953 and September 1953 and noted that they were normal.

The Veteran underwent another VA medical examination in June 1955.  On that occasion, it was noted that he had self-treated a swollen left knee from July 1954 through June 1955.  He again reported a history of left knee injury while playing baseball in service.  Accompanying X-rays of his left knee in June 1955 were normal.

Thereafter, the record reflects that the Veteran was seen for treatment at a VA medical facility in May 2003, when he presented with complaints of chronic, intermittent pain in his left knee since injury while in service about 50 years prior.  He stated that he thought he tore ligaments, and that since that time he had had episodes of something "coming out" with pain and subsequent swelling.  It was noted that April 2003 X-rays of his left knee had shown moderate degenerative joint disease.  He was assessed with moderate degenerative joint disease of the left knee with moderate varus deformity.  In a February 2006 VA treatment record, it was noted that the Veteran had declined an orthopedic referral in January 2006.  An April 2006 VA treatment record noted that the Veteran's active problem list included osteoarthrosis involving the knee.

Pursuant to the Board's March 2010 remand, the Veteran was scheduled to undergo a VA joints examination in March 2010 at the VA Medical Center in Wilmington, Delaware.  However, the Veteran cancelled the examination and stated the location was too far away for him to travel to.  Thereafter, he was scheduled to undergo a VA joints examination in April 2010 at the VA Medical Center in East Orange, New Jersey.  However, the Veteran cancelled this examination as well for the same reason.  He also submitted a written statement in April 2010 explaining that he does drive, but does not drive on the highways and tolls roads, and asked to be examined at a local VA clinic.  In September 2010, he specified that he would like to be examined at the VA Community Based Outpatient Clinic in Sewell, New Jersey.  However, he was notified by letter later in September 2010 that his examination could only take place at a main VA Medical Center.

In January 2011, the Board requested that a VA orthopedic specialist review the entire claims file and provide an opinion, to include supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability arose during service or is otherwise related to any incident of service, to include his credible report of injury therein and the complaints and findings on separation examination.

In April 2011, a VA Board-certified orthopaedic surgeon reviewed the claims file and noted the relevant evidence pertaining to the Veteran's left knee.  The surgeon opined that, based on the record review, the Veteran had a left knee meniscal tear, and possibly other internal derangements, present at the time he left the service.  The surgeon went on to state that it is very possible that the Veteran's meniscus tear and his internal derangements could have led to his current diagnosis of moderate arthritis/degenerative joint disease.  The surgeon concluded that he felt that the Veteran's knee sustained an injury, if not several injuries, in the service, and it is "at least as likely as not" that the current disability arose from his injuries in the service.  The surgeon further opined that the Veteran does in fact have disability from this and that he should be service-connected for this condition.

The Board reiterates that VA has a heightened obligation to assist the Veteran in the development of his claim due to some of his service treatment records being unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for a left knee disability.  Indeed, the opinion from the VA orthopaedic surgeon, who reviewed the claims file in detail, related the Veteran's current left knee disability to his military service.  No competing negative opinion is of record.  Therefore, the Board concludes that service connection for a left knee disability is warranted.


ORDER

Entitlement to service connection for a left knee disability is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


